DETAILED ACTION

	The following office action is being sent in response to the applicant’s amendments/arguments mailed on 04/26/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Shim et al. US 2020/0161266 A1.
Regarding claim 12, Shim discloses:
A manufacturing method of a package structure (i.e. Fig. 6 and/or 10), comprising:
forming a redistribution circuit structure (110) having a first connection surface and a second connection surface opposite to the first connection surface;
disposing a first chip (left 122) on the first connection surface, and electrically connecting the first chip to the redistribution circuit structure;
disposing a second chip (right 122) on the first connection surface, and electrically connecting the second chip to the redistribution circuit structure;
disposing a first circuit board (left 150) on the second connection surface, and electrically connecting the first circuit board to the redistribution circuit structure;
disposing a second circuit board (right 150) on the second connection surface, and electrically connecting the second circuit board to the redistribution circuit structure; and
disposing a plurality of conductive terminals (150P) on the first circuit board or the second circuit board and electrically connecting the conductive terminals to the first circuit board or the second circuit board.	

Allowable Subject Matter
Claims 1-11 allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art fails to teach or clearly suggest the limitations of claim 1 stating “a plurality of conductive terminals, disposed on a side of the first circuit board away from the redistribution circuit structure or on a side of the second circuit board away from the redistribution circuit structure, and electrically connected to the first circuit board or the second circuit board”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claims 13-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach or clearly suggest the limitations of claim 13 stating “further comprising: providing a carrier plate; forming the redistribution circuit structure on the carrier plate, wherein the second connection surface faces the carrier plate; 2disposing a stiffening support member on the first connection surface, wherein the stiffening support member is connected to the redistribution circuit structure; and removing the carrier plate after disposing the stiffening support member”; of claim 14 stating “further comprising: disposing the redistribution circuit structure on a carrier plate after forming the redistribution circuit structure, wherein the second connection surface faces the carrier plate; disposing a stiffening support member on the first connection surface, wherein the stiffening support member is connected to the redistribution circuit structure; and removing the carrier plate after disposing the stiffening support member”; and of claim 15 stating “further comprising: disposing a plurality of conductive connectors on the first circuit board or the second circuit board and electrically connecting the conductive connectors to the first circuit board or the second circuit board; forming an encapsulant on the second connection surface, wherein the encapsulant encapsulates the first circuit board and the second circuit board and exposes the conductive connectors; and disposing the conductive terminals on the conductive connectors, wherein the conductive connectors are electrically connected to the first circuit board or the second circuit board through the corresponding conductive connectors”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
Applicant's arguments filed 04/26/2022 have been fully considered but they are not persuasive.
With regards to the applicant’s arguments on pp. 11 and 12 with respect to the rejection of claim 12 stating:

	   “Shim does not disclose the feature “disposing a first chip on the first connection surface, and electrically connecting the first chip to the redistribution circuit structure; disposing a second chip on the first connection surface, and electrically connecting the second chip to the redistribution circuit structure” as recited in claim 12.
	   According to FIG 8 and paragraph [0065] of Shim, the first and second semiconductor chip 121, 122 are formed on the tape first. Then, the encapsulant 130 is formed to cover the first and second semiconductor chip 121, 122. After that, the first connection structure 110 is formed on the active surface of the first and second semiconductor chip 121, 122. This shows that the first connection structure 110 is formed after the disposition of the first and second semiconductor chip 121, 122, and it is contrary to the present application, which the redistribution circuit structure is formed before the disposition of the first chip and the second chip.”

The examiner respectfully disagrees.
To clarify, in light of the broadest reasonable interpretation of the claimed limitation in question, although Shim discloses using a tape for encapsulating the first and second chips prior to disposing the first and second chips on the connection surface of the redistribution circuit, the claim limitation of disposing the chips is still met. Furthermore, there are no temporal limitations (i.e. subsequently, prior, after) present in the claim to differentiate the disposition steps as discussed in the applicant’s arguments. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894